     Case: 3:19-cv-50122 Document #: 30 Filed: 10/24/19 Page 1 of 4 PageID #:174




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

                                                       )
FIREBLOK IP HOLDINGS, LLC
                                           ,           )
                               Plaintiff(s),           )
                                                       )       Case No. 3:19-cv-50122
v.                                                     )       Magistrate Judge Iain D. Johnston
                                                       )
                                                       )
HILTI, INC.
                                           ,           )
                               Defendant(s).           )

                              JOINT INITIAL STATUS REPORT

      The parties submit this joint initial status report in advance of the initial status hearing set
for October 31, 2019        .

         All parties who have appeared shall join in the filing of this initial status report. An
initial status report must still be filed even if filed unilaterally.

1.     Nature of the Case Including Legal Issues, Factual Issues, and Affirmative Defenses.

For claims by or against only some parties, identify which.
Fireblok has asserted four claims against Hilti: violation of the Uniform Deceptive Trade
Practices, violation of the Illinois consumer Fraud and Deceptive Business Practices
Act, a False Designation of Origin claim under the Lanham act, and a False Marking
claim under the Patent Statutes.

Hilti has moved to dismiss FireBlok's claims, or in the alternative, to transfer those
claims for possible consolidation in a pending suit where FireBlok sued Hilti in the
Eastern District of Texas because FireBlok's claims in both suits are baseless.


2.     Parties and Service

Identify each individual plaintiff:

FireBlok IP Holdings, LLC
     Case: 3:19-cv-50122 Document #: 30 Filed: 10/24/19 Page 2 of 4 PageID #:174




Identify each individual defendant and the status of service. If more space is needed, attach
additional pages to the end of this report.

                                             Date           Date            Answer Due or
Defendant                                    Served         Appeared        Date Answered
Hilti, Inc.                                   5/25/2019      6/10/2019      7/1/2019




For each defendant not served, describe the efforts to serve that defendant. If more space is
needed, attach additional pages to the end of this report.

Defendant                                    Efforts to Serve




List any potential party the defendant(s) may seek to add as a third-party defendant.

Third-Party Defendant                        Basis of Liability




3.      Status of Settlement Discussions and the Potential for Settlement

The parties have not yet engaged in any substantive settlement discussions.




                                               -2-
     Case: 3:19-cv-50122 Document #: 30 Filed: 10/24/19 Page 3 of 4 PageID #:174




4.    Identify any Parallel Cases (including but not limited to possible MDL litigation,
underlying criminal proceedings, or related litigation).

Case Name                     Case #          Court          Nature of Proceeding

Fireblok v. Hilti              2:19cv23       EDTX            Patent Infringement




5.     Identify all Pending or Anticipated Motions

Motion (including docket number                                             Date Filed or
if already filed)                                                           Anticipated
Hilti's Motion to Dismiss (Dkt. No. 14)                                         7/1/2019




6.     Discovery

During the initial status hearing the Court will likely set a deadline for submitting a proposed
case management order at a later date. To help guide that discussion, the parties shall provide
their best estimates formed after reasonable investigation and inquiry of the amount and scope of
discovery in response to the following questions:

The plaintiff(s) anticipate(s) taking about 
                                            10 depositions of fact witnesses.


For claims involving medical conditions, the plaintiff has about  treaters who are either
(check one) all located in or near the Rockford/Chicago areas, or includeV treaters located
outside the Rockford and Chicago areas such as                                                 .

The plaintiff(s) (check one) anticipate(s) using about       retained expert witnesses,
or do(es) not anticipate retaining expert witnesses.
                                              2 depositions of fact witnesses. That number does
The defendant(s) anticipate(s) taking about 
not include any of the depositions the plaintiff(s) anticipate(s).

The defendant(s) (check one) anticipate(s) using about  retained expert witnesses,
or Go(es) not anticipate retaining expert witnesses.

The parties anticipate that fact discovery (which includes treating physician depositions)
                 2 months.
will take about 



                                               -3-
      Case: 3:19-cv-50122 Document #: 30 Filed: 10/24/19 Page 4 of 4 PageID #:174




7.        Consent to the Magistrate Judge

(Must check one)

                       All parties have appeared and will file a written consent to proceed before
                       the Magistrate Judge for all purposes.

                       Not all parties will consent to proceed before the Magistrate Judge.



PLAINTIFF(S)                                     DEFENDANT(S)
FireBlok IP Holdings, LLC                         Hilti, Inc.




By:                                              By:
Neil A. Benchell                                  Neil J. McNabnay




Rev. 2/2017




                                               -4-
